Citation Nr: 1137925	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-20 621	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected hysterectomy with hormone replacement therapy (HRT).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that denied service connection for CAD, to include as secondary to service-connected hysterectomy with HRT.

In June 2011, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that she suffers from CAD that was caused or aggravated by her service-connected hysterectomy with HRT.

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected one.

Appellate review discloses that in August 2010, Y. Chandrashekar, M.D., of the Minneapolis, Minnesota VA Medical Center (VAMC) rendered an opinion for the record in the matter of whether the veteran's service-connected hysterectomy with HRT caused the veteran's CAD.  However, Dr. Chandrashekar did not address the matter of whether the veteran's non-service-connected CAD was aggravated by the service-connected hysterectomy with HRT.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain another statement from Dr. Chandrashekar to resolve the secondary service connection issue on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Dr. Chandrashekar is unable to furnish the additional information without another examination of the Veteran, or Dr. Chandrashekar is unavailable, and a new examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, she is hereby advised that failure to report for such examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to her by the VA medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should return the claims folder to Y. Chandrashekar, M.D., of the Minneapolis VAMC for a detailed medical statement to supplement his prior August 2010 report in the veteran's case.  

The physician should review the entire claims folder, and his report should include discussion of the veteran's documented medical history and assertions.  After reviewing the service and post-service medical records and the medical literature, Dr. Chandrashekar should render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any CAD was caused or aggravated by the veteran's service-connected hysterectomy with HRT.  If aggravation of any non-service-connected CAD by the service-connected hysterectomy with HRT is found, the examiner should attempt to quantify the degree of additional CAD from the aggravation.    

2.  If Dr. Chandrashekar is unavailable or unable to render the requested supplemental statement without examining the Veteran, the RO should arrange for her to undergo such examination.  If the examination is conducted by an examiner other than Dr. Chandrashekar, the claims folder must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of her documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The RO should request the examiner to respond to the questions posed in paragraph #1 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

3.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to her by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate.

4.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  
   
5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.             
 
6.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

